Citation Nr: 1140964	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-05 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for flat feet, claimed as foot pain.


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board remanded this case for further development in November 2009.  As discussed below, the remand directives have not been substantially completed, and further development is necessary for a fair adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As noted in the prior remand, the Veteran asserts that he contracted hepatitis C during service through a possible blood transfusion when he "smashed" his finger at Ft. Hood in 1974, injection with contaminated needles during numerous vaccinations, and/or use of dirty utensils.  See, e.g., statements dated in January 2007, October 2009, February 2011.

The Veteran also reports a possible blood transfusion during a surgical hernia repair after service in 1989.  However, treatment records were obtained concerning the surgical hernia repair, which was actually in October 1988, and there is no indication of a blood transfusion at that time.  Although the Veteran denied any drug use at all during service in the initial VA examination, service treatment records were obtained upon remand that show use of hash, marijuana, and opium through smoking and snorting.  There was no indication of intravenous (IV) drug use or intranasal use of cocaine at that time.  Similarly, the Veteran reported using marijuana during service at the most recent VA examination.  He has consistently denied any IV drug use.  Additionally, the Veteran denied unprotected sex during the initial VA examination, but he reported a sexually transmitted disease (STD) of chlamydia after service during the most recent VA examination.  Post-service treatment records dated in 1996 and 1998 show that the Veteran did not use condoms, and he was tested for STDs and HIV.  The Veteran denies any other risk factors for hepatitis C.  He has reported being diagnosed with this disease in either 1995 or approximately 2002.  See, e.g., service treatment records from Fort Campbell; treatment records from Shelby County Health Department; July 2007 and September 2010 VA examinations.

In the prior remand, the Board directed the AOJ to make additional attempts to obtain service treatment records concerning the Veteran's reported treatment during service.  The AOJ was to contact the facility directly and any appropriate agencies, to include the National Personnel Records Center (NPRC), as necessary.  VA is required to make as many attempts as necessary to obtain relevant records from a Federal department or agency, and such efforts must continue until VA concludes that the records sought do not exist or that further efforts to obtain such records would be futile.  38 C.F.R. § 3.159(c)(2).  In addition, the AOJ was directed to issue a formal finding of unavailability if any records were determined not to exist, or that any further efforts to obtain them would be futile.  The AOJ was also directed to notify the Veteran of any attempts made to obtain such records, and allow the Veteran an opportunity to provide any missing records.  

In this regard, some of the identified service treatment records were obtained upon remand, but not the reported treatment concerning a smashed finger.  The Board notes that the AOJ made a request to the NPRC for inpatient and outpatient records concerning a smashed finger at Fort Hood in 1974.  In July 2010, the NPRC responded that a search for such records found nothing.  However, the AOJ did not make a formal finding of unavailability, notify the Veteran that these records were not obtained, or allow him an opportunity to provide such records.  Accordingly, the case must be remanded for completion of this prior remand directives, and to satisfy due process requirements under  38 C.F.R. § 3.159(e).  

Thereafter, the claims file should be returned to the individual who conducted the July 2010 VA examiner as to hepatitis C for an addendum opinion as to the etiology of such current disability.  The examiner should specifically address the Veteran's reported risk factors of a possible blood transfusion when he "smashed" his finger at Ft. Hood in 1974, injection with contaminated needles during numerous vaccinations, and/or use of dirty utensils during service, as well as any post-service risk factors as revealed by the lay and medical evidence of record.  If an opinion cannot be offered without resorting to mere speculation, the examiner should so state, and should provide the reasoning behind this conclusion.

Concerning a foot condition, the Veteran has repeatedly stated that he was born with flat feet and this condition existed prior to service, but he asserts that this condition worsened during service.  The Veteran reports that he was treated for foot pain at Fort Polk in 1973.  See, e.g., statements dated in January 2007, October 2009, February 2011; September 2010 VA examination report.

Although the Veteran reported leg cramps and foot problems in his November 1972 service entrance examination, there was no objective finding of any foot disorder, to include flat feet.  The Veteran's reports of a history of a condition recorded at the time of the entrance examination does not constitute a "notation" of such condition but, rather, will be considered together will all evidence to determine whether a disorder preexisted service.  See 38 C.F.R. § 3.304(b) (2011).  As such, in this case, flat feet was not "noted" on the entrance examination.  

A Veteran is generally presumed to have been in sound condition upon entry into service, except as to defects, infirmities, or disorders that are "noted" on the entrance examination.  See id.  However, a congenital or developmental defect is not considered a disease or injury for VA purposes, and it generally may not be service-connected as a matter of law.  As such, if a condition is a congenital or developmental defect, as opposed to a disease, the presumption of soundness does not apply.  Nevertheless, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  A preexisting condition will be presumed to have been aggravated by service where there is a lasting increase in disability during service, unless there is a specific finding such increase is due to the natural progress of the condition.  Clear and unmistakable evidence is required to rebut the presumption of aggravation.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009); VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303, 3.306, 4.9 (2011).  

As noted in the prior remand, the Veteran is competent to report observable symptoms of foot pain during service, treatment for such symptoms, and continuous foot pain after service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Board notes that the AOJ requested copies of any inpatient or outpatient treatment records from Fort Polk in 1973, as directed in the prior remand, in an attempt to corroborate the Veteran's reported treatment during service for foot pain.  Such records were obtained, and there is no documentation of any treatment for foot pain.  Further, the Veteran denied any foot trouble at his examination upon separation from service.  

The Board further notes that the AOJ provided the Veteran with a VA examination concerning his foot pain, or flat feet, and the examiner offered an opinion as to whether such condition preexisted service and was incurred or aggravated during service.  The examiner noted that the Veteran reported that this condition preexisted service, and opined that it was not likely that the condition was permanently increased during service.  However, the examiner did not provide any rationale for this opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that can be considered and weighed against other opinions).  Further, while the Veteran has reported that he was "born with" flat feet, it is also unclear from the evidence of record whether such condition is a congenital defect, as opposed to a congenital disease.  As such, the claims file should be returned to the individual who conducted the September 2010 VA examination concerning the feet for an addendum opinion as to these questions.


Accordingly, the case is REMANDED for the following action:

1.  In the November 2009 Board remand, the Board directed the AOJ to make additional attempts to obtain service treatment records concerning the Veteran's reported treatment during service.  The AOJ was to contact the facility directly and any appropriate agencies, to include the National Personnel Records Center (NPRC), as necessary.  VA is required to make as many attempts as necessary to obtain relevant records from a Federal department or agency, and such efforts must continue until VA concludes that the records sought do not exist or that further efforts to obtain such records would be futile.  38 C.F.R. § 3.159(c)(2).  In addition, the AOJ was directed to issue a formal finding of unavailability if any records were determined not to exist, or that any further efforts to obtain them would be futile.  The AOJ was also directed to notify the Veteran of any attempts made to obtain such records, and allow the Veteran an opportunity to provide any missing records.  

In this regard, some of the identified service treatment records were obtained upon remand, but not the reported treatment concerning a smashed finger.  The Board notes that the AOJ made a request to the NPRC for inpatient and outpatient records concerning a smashed finger at Fort Hood in 1974.  In July 2010, the NPRC responded that a search for such records found nothing.  However, the AOJ did not make a formal finding of unavailability, notify the Veteran that these records were not obtained, or allow him an opportunity to provide such records. 

Therefore, in order to satisfy due process requirements under  38 C.F.R. § 3.159(e), the AOJ is requested to issue a formal determination that the identified records from Fort Hood do not exist or further efforts to obtain such records would be futile.  Thereafter, notify the Veteran of the missing records, the attempts made to obtain them, and why further attempts would be futile, and allow him the opportunity to provide such records.

2.  Thereafter, forward the entire claims file to the individuals who conducted the September 2010 VA examinations concerning hepatitis C  and flat feet, respectively, for an addendum opinion as set forth below.  If either of the prior VA examiners is not available, forward the entire claims file to another appropriate medical professional for a response to the following questions.  The entire claims file, including a copy of this remand, should be made available to the examiners, and a review of the claims file should be noted in the respective reports.  

(a)  With respect to the claimed foot pain, the examiner should respond to the following:  

(1)  Is the Veteran's currently diagnosed flat feet considered a congenital or developmental defect, or is it a congenital or hereditary disease?  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

(2)  If the current flat feet is a congenital or developmental defect, was it subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability?  Please identify the additional disability.  Or, was the increase in severity due to the natural progress of the disorder?

(3)  In contrast, if the current flat feet is a congenital or hereditary disease, please state whether the disease clearly and unmistakeably preexisted the Veteran's entry into active service.  If so, was there a permanent increase in the severity of the condition beyond its natural progression as a result of service?  

(4)  If the current flat feet is not congenital or developmental in nature, or if it did not clearly and unmistakeably preexist the Veteran's service, is at least as likely as not (probability of 50 percent or more) that such disorder was incurred in or aggravated by service?  

(5)  Concerning all of the above questions, a complete rationale must be provided for any opinion offered, which should be based on all lay and medical evidence of record.  If a requested opinion cannot be offered without resorting to speculation, the examiner should so state, and explain why.

(b)  With respect to hepatitis C, the examiner should respond to the following:  

(1)  Is it at least as likely as not (probability of 50% or more) that such disease was incurred or aggravated as a result of the Veteran's active service?  

(2)  In responding to the above question, the examiner should discuss the Veteran's reported risk factors of a possible blood transfusion when he "smashed" his finger at Ft. Hood in 1974, injection with contaminated needles during numerous vaccinations, and/or use of dirty utensils during service, as well as any risk factors before or after service, as revealed by the lay and medical evidence of record.  A complete rationale must be provided for any opinion offered.  If an opinion cannot be offered without resorting to speculation, the examiner should so state, and explain why.

3.  The AOJ should review the examination reports and determine whether it is in compliance with these remand directives, and is otherwise adequate for rating purposes.  If it is not, return the case to the examiner for further opinion or examination, as appropriate.

4.  After completing any further development as may be indicated by any response received, readjudicate the Veteran's claims based on all evidence of record.  If the claims remain denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, which addresses all relevant law and all evidence associated with the file since the last SSOC.  Allow an appropriate time for response.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

